In a matrimonial action in which the defendant wife had previously been granted a judgment of divorce, plaintiff appeals from a judgment of the Supreme Court, Nassau County (Spatt, J.), entered April 22, 1981, which, after a hearing on defendant’s motion pursuant to section 244 of the Domestic Relations Law, inter alia, awarded the defendant a judgment in the principal amount of $26,605, representing arrears, and counsel fees and expenses in the amount of $3,875. Judgment modified, on the law, by reducing the principal amount awarded as arrears to $25,605. As so modified, judgment affirmed, with costs to the defendant. The record reflects that the husband paid $1,650 in child support in 1978. Special Term, however, in computing the amount of arrearages due, credited him with only $650 for that year. We therefore reduce the amount of the award of arrears by $1,000. Plaintiff’s other contentions have been considered and are found to be without merit. Defendant’s request for a counsel fee in defending this appeal should be made at Special Term. Damiani, J. P., O’Connor, Rubin and Boyers, JJ., concur.